                       Case 1:19-cv-10486-ALC-GWG Document 14
                                                           12 Filed 07/17/20
                                                                    07/16/20 Page 1 of 2

                                 NEWMAN MYERS KREINES HARRIS, P.C.
JAN KEVIN MYERS                                             ATTORNEYS AT LAW                        ABRAHAM A. FRIEDMAN
CHARLES W. KREINES                                                                                  JANINE SILVER
IAN F. HARRIS                                                                                       SHAHIN Y. MASHHADIAN
CHARLES DEWEY COLE, JR**                            40 W ALL S TREET                                ALICIA R. BARTLEY
                                                                                                    LAUREN N. EHRLICH*
STEPHEN N. SHAPIRO
Of Counsel
                                                  N EW Y ORK, NY 10005                              CHRISTOPHER P. MYERS*
                                                                                                    LUIS J. CORTAVARRIA
                                                                                                        ___________
                                                      (212) 619-4350
RICHARD L. NEWMAN (1921-2006)                                                                       * ALSO ADMITTED IN NJ
ABRAHAM S. ALTHEIM (1954-2005)                      FAX: (212) 619-3622                             ** ALSO ADMITTED IN NJ, DC & TX

                                                   www.newmanmyers.com
                                                    NEWMAN MYERS KREINES HARRIS
                                           A PARTNERSHIP PRACTICING IN NEW JERSEY AFFILIATED WITH
                                                    NEWMAN MYERS KREINES HARRIS, P.C.



       MEMORANDUM ENDORSEMENT                                July 16, 2020



              VIA CM/ECF
              The Honorable Gabriel W. Gorenstein
              United States District Court for the
                Southern District of New York
              Daniel Patrick Moynihan United States Courthouse
              500 Pearl Street
              New York, New York 10007-1312

                                 Re:   Revello v. Radjinder
                                       Docket No. 19 Civ. 10486 (ALC) (GWG)
                                       Our Reference: DU22653

              Dear Judge Gorenstein:

                              We are the attorneys for the defendants, Radjinder Shankar and Carlton R.
              Gadiare. We write to ask that the court enter two orders pertaining to discovery in the case.
              The first is a protective order prohibiting the deposition of Radjinder Shankar until the criminal
              case against him has been resolved. The second is an order modifying paragraph 4 of the
              scheduling order so that the plaintiff’s expert-witness disclosure is due at the end of August and
              the defendants’ opposing expert-witness disclosure is due at the end of October.

                             Turning first to the application for a protective order, Mr. Shankar is a
              defendant in a criminal case now pending in the Criminal Court of the City of New York,
              Bronx County. See People v. Radjinder, No. 2019BX004645 (N.Y.C. Crim. Ct. Bronx
              County). The charges in the criminal case stem from the same motor-vehicle accident that is
              the subject of this action. We hoped that the criminal case would have been resolved at a
              scheduled June 22 appearance. But, in light of the health emergency, the court adjourned the
              criminal case until September 22. It remains pending.

                            The usual practice in the Southern District when both criminal charges and civil
              claims are pending against the same defendant, is for the court to exercise its discretion and
              stay discovery from the civil defendant pending the outcome of the criminal case. See, e.g.,
      Case 1:19-cv-10486-ALC-GWG Document 14
                                          12 Filed 07/17/20
                                                   07/16/20 Page 2 of 2

NEWMAN MYERS KREINES HARRIS, P.C.
The Honorable Gabriel W. Gorenstein
July 16, 2020
Page 2 of 2

Dienstag v. Bronson, 49 F.R.D. 327, 328–29 (S.D.N.Y. 1970) (“discovery of defendants
pending the termination of the criminal action should be stayed” when the “transactions . . .
upon which the civil action is based are the same as those alleged in the indictment”); Perry v.
McGuire, 36 F.R.D. 272, 274 (S.D.N.Y. 1964) (“taking of said depositions is stayed pending
the determination of the criminal proceedings”); SEC v. Control Metals Corp., 57 F.R.D. 56,
57–58 (S.D.N.Y. 1972). We thus ask the court enter a protective order prohibiting the
plaintiffs’ taking Mr. Shankar’s deposition until the criminal charges against him are resolved.

               The plaintiff should not be prejudiced by a protective order. First, Mr. Shankar
has conceded liability. Second, the current health crisis will likely delay the trial of the civil
action until the criminal case has been resolved. Nonetheless, the attorney for the plaintiff
does oppose our application for a protective order.

               Turning next to the application to modify the scheduling order, the plaintiff’s
expert-witness disclosure, which likely will consist of a physician’s report and related material,
was due for service on July 10, 2020. The plaintiff’s attorney, Anthony Emanuel was,
however, unable to serve the disclosure timely. After discussing the expert-witness disclosure,
the parties ask that the date in the first sentence of paragraph 4 of the scheduling order be
changed to August 31, which should give the plaintiff ample time to complete the expert-
witness disclosure. The parties also ask that the date in the second sentence in paragraph 4 of
the scheduling order be changed to October 30, 2020, which should give the defendants ample
time to ask a physician to review the plaintiff’s expert-witness disclosure, schedule and
complete a physical examination, and prepare a report.

                                     Respectfully,

                                     NEWMAN MYERS KREINES HARRIS, P.C.




                                     Charles D. Cole, Jr.
                                 The deposition of defendant Radjinder is stayed until the completion of his
CDC:ls                           criminal case. The plaintiff will be permitted to depose Radjinder at that
                                 time. The deadlines in the first and second sentences of paragraph 4 of
cc:                              Docket # 10 are changed to August 31, 2020 and October 30, 2020,
VIA CM/ECF                       respectively. Additionally, the deadlines in paragraphs 5 and 6 are changed
Anthony J. Emanuel, Esq.         to November 30, 2020, and the deadline in paragraph 7 is changed to
Bornstein & Emanuel, P.C.        December 14, 2020. In the future, the attorneys should ensure that any
Suite 201                        application to extend deadlines in this matter complies with paragraph 1.E
200 Garden City Plaza            of the Court's Individual Practices.
Garden City, New York 11530
                                 So ordered.
                                 Dated: July 17, 2020
